Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160682 & (5)(6)(7)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  MELVIN NYLAAN and MARLENE J.                                                                         Elizabeth T. Clement
  NYLAAN,                                                                                              Megan K. Cavanagh,
                                                                                                                        Justices
           Plaintiffs-Appellees,
  v                                                                 SC: 160682
                                                                    COA: 351895
                                                                    Kent CC: 17-010716-CZ
  WOLVERINE WORLD WIDE, INC.,
          Defendant-Appellant,
  and
  3M COMPANY,
          Defendant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for stay of enforcement of the Kent Circuit Court’s December 13, 2019 order
  and the motion for waiver of requirement to move for stay in the trial court are DENIED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is DENIED, because the Court is not persuaded that the questions
  presented should be reviewed by this Court before consideration by the Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 10, 2020
         s0107
                                                                               Clerk